Title: Wilson Cary Nicholas to Thomas Jefferson, 17 August 1819
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            My Dear Sir
             Warren aug. 17. 1819
          
          I have the mortification to inform you, that the information I gave you of the consent of the Bank to let my paper continue with your endorsation alone, was a mistake. I was lead into this error by the information of two of the directors and it wou’d have been so I have no doubt, but unfortunately the Va. Bank, after giving every other accommodation that I asked as to time &c required another name. When this was known to the directors of the U.S. Bank, the directors they thought themselves bound to exact as much—They consent to the paper going on for sixty days as it is, after which they will expect some other name in addition to yours & mine or that some other security shoud be given. Instead of sixty day notes, they propose bonds shou’d be given, & consent to receive the interest every six months instead of every sixty days. The change to bonds instead of notes is certainly a relief, as there can be no protest & the persons bound must be sued seperately if resort shou’d be had to that mode of recovery. I beg you to be assured my Dear Sir, that it is the most painful thing I ever experienced, that I shou’d have involved you in any sort of difficulty or trouble. If I cou’d have foreseen the possibility of it, I cou’d not have been induced to avail myself of your kindness; I wou’d have borne any thing sooner than it shou’d have happened, & nothing but the utter impracticability of selling property and the entire loss of confidence between man & man cou’d have reduced me to the necessity I am was under of suspending payment. If you forgive me I never can forgive myself, however unexpected & unintentionally I have been the cause of your feeling any uneasiness or anxiety. I repeat the assurances before given, that you shall not lose a dollar by me. I say this with the utmost confidence. I hope you will pardon me for suggesting that I am sure the name of Mr Eppes or many other of your friends wou’d be perfectly satisfactory. I enclose two notes which will be taken with your endorsation alone for sixty days. Be so good as to send them under cover to Mr Joseph Marx, who will use them in the Bank, it is important they shou’d be in Richmond as soon as possible. I hope I shall have the pleasure of seeing you on your return.
          I am Dear Sir
          
            with great respect & regard
            W. C. Nicholas
          
        